Exhibit 10.13

Board Compensation for Directors*

 

 

 

Type of Compensation

Amount

Board Cash Retainer++

Fiscal 2020: $35,000, payable quarterly on the last day of each fiscal quarter,
commencing January 1, 2020+

Fiscal 2021: $10,000, payable quarterly on the last day of each fiscal quarter,
commencing January 1, 2020+

Equity Grant++

Fiscal 2020: no equity grant included in  compensation for directors.

Fiscal 2021: $100,000 (issued March 31 of each year based on the Partnership’s
Common Unit closing price on the NYSE American on such date (or the next trading
day if such date is not a trading day)); fully vested upon issuance; any
person appointed to the Board shall be issued equity on a pro rata basis from
the date of appointment through the following March 31 (with the number
of Common Units based on the closing price on the NYSE American on the date
of appointment (or the next trading day if such date is not a trading day)).

Board Meeting Fees

$1,500 for each meeting attended

Committee Meeting Fees

$1,000 for each substantive meeting of the Audit Committee attended

 

$3,500 for each substantive meeting of the Conflicts Committee attended

Committee Chair Retainer

$3,500 for Audit Committee Chair, payable quarterly on the last day of each
fiscal quarter+

 

$2,500 for Conflicts Committee Chair, payable quarterly on the last day of each
fiscal quarter+

Other Benefits

Independent Directors are eligible to participate in the basic health benefits
package available to SOG employees. Additionally, the Independent Directors are
eligible for life and accidental death and dismemberment insurance.

 







Exhibit 10.13

*Includes all persons serving as directors, excepting those appointed by the
Class C Preferred Holders, Officers and those with ownership interests in SP
Holdings, LLC.

+For any person who ceases to serve during the fiscal quarter prior to such
payment date, such person shall receive a pro rata amount for the portion of the
fiscal quarter so served.

++During Fiscal 2020, in recognition of the depressed price of the Partnership’s
Common Units and the corresponding dilutive effect of any equity grant, no
equity grant shall occur.  As a result, the Board Cash Retainer shall increase
by an annual amount equal to $100,000, or $25,000 per fiscal quarter.

 



